Title: To John Adams from Thomas Mifflin, 4 July 1798
From: Mifflin, Thomas
To: Adams, John



sir,
4 July 1798

On the birth-day of the United States, and at an æra the most interesting that has occured since their existence as a Nation, the Pennsylvania State Society of the Cincinnati desire most respectfully to congratulate and address you.
As a portion of that Band, whose best efforts were employed to establish the sovereignty and independence of our Country, we come, in the moment of impending hostility, to offer the remnant of our lives to defend them.
The rights and privileges of America were not purchased with the best blood of her citizens to be ingloriously surrendered on the requisition of a foreign Power.
No, Sir, the spirit which procured survives to protect them—And we rejoice to behold that spirit pre-eminently displayed in the firm, virtuous and dignified conduct of the federal chief Magistrate.
All classes of our citizens are emulous of this illustrious example, the exertions of our youth declare that they have not degenerated, and afford an unquestionable assurance that their noble inheritance will be preserved unimpaired, and be transmitted inviolate to posterity.
The Government of France, abandoning every principle on which their revolution was predicated, has exhibited a spirit of despotism unexampled in the history of nations.
After perpetrating the most unprovoked and unjustifiable wrongs against the People of the United States, their Rulers have rejected the reiterated advances of our Government, towards an explanation of differences, they have spurned our Messengers of peace, and they have superadded insult to injury, in the exaction of an ignominious tribute, which they hoped to extort by base intrigue, or to enforce by imperious menace.
As Americans, and as Men, having a common interest in the welfare of the world, we rejoice that these outrages against its happiness have been resisted.
To the prudence, moderation, and liberality of those measures of your administration, Sir, which we are convinced were sincerely directed to the attainment of an honorable peace, we render the approbation of Citizens, who justly appreciate that desirable position—To your vigilance and virtue, which have detected and repelled the attempts of avarice and ambition, on the part of the French Government, against the United States, we offer the tribute of an higher applause—We desire to express the esteem and gratitude of citizens, who hold every consideration as secondary to the sovereignty and independence of our Country—for the maintenance of which, and in support of every measure of our Government that may be deemed necessary to protect the persons, privileges, and property of our Citizens, we do hereby pledge to you the solemn assurance of our utmost exertions.
signed by order, and on behalf / of the Society.

Thos. Mifflin President